Citation Nr: 1425319	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to March 2007.  He is in receipt of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim for service connection for a lumbar spine disability.  The claims file was subsequently transferred to the RO in Anchorage, Alaska.  

The Veteran originally also appealed the issue of entitlement to service connection for tinnitus.  A December 2010 rating decision granted service connection for Eustachian tube dysfunction with tinnitus, effective June 11, 2008.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for tinnitus, and therefore, that issue is no longer before the Board.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a lumbar spine disability that was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a lumbar spine disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has a current disability of degenerative disc disease of the lumbar spine.  Indeed, although VA medical reports dated from June 2008 to November 2010 and an October 2008 VA examination merely show that the Veteran had recurrent low back pain, private treatment records dated in December 2009 and December 2010 reveal that the Veteran had early onset degenerative disc disease of L5-S1.  

The Board also finds that the evidence shows that the Veteran had in-service evidence of repetitive injuries to the lumbar spine.  The Veteran has credibly reported that he incurred back injury during his period of service.  Specifically, he indicated that during his 16-month service in Iraq, he spent up to 18 hours a day carrying over 60 pounds of equipment on his back.  The Veteran's DD Form 214 reveals that he is in receipt of the Combat Infantryman Badge, which is indicative of combat.  Therefore, as the Veteran actually participated in combat during service, and his reports of incurring back pain from carrying heavy back packs in service are consistent with the circumstances and conditions of combat, the Board finds that his lay statements are sufficient to establish the onset of his in-service injuries even though there is no official record of the incidents.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  As such, the Board concedes the occurrence of the in-service injury. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's lumbar spine disability is attributable to his in-service injury to his back.  In a January 2010 letter, the Veteran's private treating physician reported that he had treated the Veteran for chronic sacroiliac joint pain.  He noted that "[h]istory taking reveals that [the Veteran] injured this joint through activities related to his military service."  He also indicated that the Veteran had denied having any problems related to this area before his repetitive injuries in service.  The physician opined that there was a direct cause-and-effect relationship between the degenerative laxity of the Veteran's sacroiliac ligament and his period of service.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a lumbar spine disability have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
 

ORDER

Service connection for a lumbar spine disability is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


